Champlin, C. J.
The court directed a verdict for the defendant. This raises the question of law whether the plaintiff had failed to introduce any competent proof, to substantiate some material fact in issue.
The question in dispute here is whether the defendant entered into contract relations with the plaintiff. The contract introduced in evidence was not signed by the defendant, and its execution was denied under oath, in accordance with Circuit Court Rule 79. The contract was signed by William Dallin individually, and hence the further question is raised whether, in so signing his name, he acted for and bound the'defendant company. He did not purport to sign it as agent, or in any other capacity than as an individual, and there is no testimony in the case tending to show any authority, expressed or implied, originally given or afterwards ratified, from the defendant to Dallin, to sign the contract on behalf of the company. The whole trend of the evidence is to show that, if the plaintiff has a cause of action, it is against Dallin, and not against the company. There was no error in directing a verdict for the defendant.
Plaintiff’s counsel claimed the right to poll the jury. The court refused to permit him to do so. There was no error in this. When the court directs a verdict, an issue of law is raised upon the whole case, and there is no fact for the jury to find.
The judgment is affirmed.
The other Justices concurred.